DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 01/11/2021. Claims 1-9, 18-20 are pending and examined below. 
 

Election/Restrictions
Claim 10-17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/13/2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20170303837 A1 (hereinafter referred to as “Bechtel”) in view of US 5368026 A (hereinafter referred to as “Swedlow”).
Regarding claim 1, Bechtel, an oximeter probe and method, teaches a method (abstract) comprising:
emitting light from at least one source of an oximeter device into a tissue to be measured, wherein the oximeter device comprises a nonvolatile memory that stores simulated reflectance curves and the nonvolatile memory retains the simulated reflectance curves even after the device is powered off (paragraphs [0012]-[0016]);
receiving at a plurality of detectors of the oximeter device light reflected from the tissue in response to the emitted light (paragraphs [0012]-[0016]);
generating, by the detectors, a plurality of detector responses from the reflected light (paragraphs [0012]-[0016]);
fitting the detector responses to the simulated reflectance curves stored in the nonvolatile memory to determine an absorption coefficient value for the tissue (paragraphs [0012]-[0016]);
calculating an oximetry value for the tissue from the absorption coefficient value (paragraphs [0012]-[0016]);
based on the absorption coefficient value, calculating a quality metric value for the oximetry value (paragraphs [0012]-[0016]); and
displaying, by a processor on a display of the oximeter device (paragraphs [0012]-[0016]), 
but does not explicitly teach 
detecting, by an accelerometer of the oximeter device, a movement of the oximeter device;

adjusting the quality metric value based on the detected movement of the oximeter device to generate an adjusted quality metric value; and
displaying, by a processor on a display of the oximeter device, the oximetry value and the adjusted quality metric value for the oximetry value.
However, Swedlow, teaches detecting, by an accelerometer of the oximeter device, a movement of the oximeter device (column 7, lines 1-7);
adjusting the quality metric value based on the detected movement of the oximeter device to generate an adjusted quality metric value (column 2, lines 54-60; column 7, lines 23- column 8, lines 13); and
displaying, by a processor on a display of the oximeter device, the oximetry value and the adjusted quality metric value for the oximetry value (column 2, lines 54-60; column 7, lines 23- column 8, lines 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bechtel, to use an accelerometer to correct for motion artifacts, as taught by Swedlow, because doing so eliminates unwanted noise and determines PPG signal reliability.
Regarding claim 5, Bechtel, in view of Swedlow, teaches wherein the detecting, by the accelerometer of the oximeter device, the movement of the oximeter device relative comprises detecting a length of the movement of the oximeter device, and the adjusting the quality metric value based on the detected movement of the oximeter device to generate an adjusted quality metric value comprises adjusting the quality metric value based on the length of the movement (column 2, lines 54-60; column 6, lines 40-51; column 7, lines 23- column 8, lines 13; as taught by Swedlow).
Regarding claim 6, Bechtel, in view of Swedlow, teaches wherein the oximetry value is an oxygen saturation value for the tissue (paragraph [0045], [0066]-[0069]; as taught by Bechtel).
Regarding claim 7, Bechtel, in view of Swedlow, teaches wherein the oximetry value is an absorption coefficient value for the tissue (paragraph [0012]-[0020], [0094]; as taught by Bechtel).
Regarding claim 8, Bechtel, in view of Swedlow, teaches wherein the quality metric value is a moving average value of quality metric values (paragraph [0150]; as taught by Bechtel).
Regarding claim 9, Bechtel, in view of Swedlow, teaches wherein displaying the quality metric value comprises displaying the quality metric value as a percentage value via a bar graph (paragraph [0063]; as taught by Bechtel).

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel, in view of Swedlow, as applied to claim 1 above, and further in view of US 20040034294 A1 (hereinafter referred to as “Kimball”).
Regarding claim 2, Bechtel, in view of Swedlow, does not explicitly teach wherein the detecting, by the accelerometer of the oximeter device, the movement of the oximeter device comprises detecting a frequency of the movement, and the adjusting the quality metric value based on the detected movement of the oximeter device generates an adjusted quality metric value comprises adjusting the quality metric based on the frequency.
However, Kimball teaches wherein the detecting, by the accelerometer of the oximeter device, the movement of the oximeter device comprises detecting a frequency of the movement, and the adjusting the quality metric value based on the detected movement of the oximeter device generates an adjusted quality metric value comprises adjusting the quality metric based on the frequency (paragraphs [0073]-[0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bechtel, in view of Swedlow, to detecting a frequency of movement, as taught by Kimball, because doing so further establishes unreliable signals.
Regarding claim 3, Bechtel, in view of Swedlow and Kimball, teaches wherein the quality metric value is adjusted proportionally to the frequency (paragraphs [0073]-[0079]; as taught by Kimball).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel, in view of Swedlow, as applied to claim 2 above, and further in view of US 20160084869 A1 (hereinafter referred to as “Yuen”).
Regarding claim 4, Bechtel, in view of Swedlow, does not explicitly teach wherein the detecting, by the accelerometer of the oximeter device, the movement of the oximeter device comprises detecting an angular movement of the oximeter device, and the adjusting the quality metric value based on the detected movement of the oximeter device to generate an adjusted quality metric value comprises adjusting the quality metric value based on an angle of the angular movement.
However, Yuen, teaches wherein the detecting, by the accelerometer of the oximeter device, the movement of the oximeter device comprises detecting an angular movement of the oximeter device, and the adjusting the quality metric value based on the detected movement of the oximeter device to generate an adjusted quality metric value comprises adjusting the quality metric value based on an angle of the angular movement (paragraphs [0434], [0471]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bechtel, in view of Swedlow, to account for angular momemtum, as taught by Yuen, because doing so further establishes to identify unreliable signal and unwanted noise.

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel, in view of Swedlow and Yuen.
Regarding claim 18, Bechtel teaches a method (abstract) comprising:
providing a tissue oximeter device comprising a nonvolatile memory storing simulated reflectance curves, wherein the nonvolatile memory retains the simulated reflectance curves even after the device is powered off (paragraphs [0012]-[0016]);
emitting light from at least one source of the tissue oximeter device into a tissue to be measured (paragraphs [0012]-[0016]);
receiving at a plurality of detectors of the tissue oximeter device light reflected from the tissue in response to the emitted light (paragraphs [0012]-[0016]);
generating, by the detectors, a plurality of detector responses from the reflected light (paragraphs [0012]-[0016]);
fitting the detector responses to the simulated reflectance curves stored in the nonvolatile memory to determine a plurality of absorption coefficient values for the tissue for a plurality of oximeter measurements (paragraphs [0012]-[0016]);
calculating an oximetry value for the tissue from a first absorption coefficient value of the plurality of absorption coefficient values for a first oximeter measurement of the plurality of oximeter measurements (paragraphs [0012]-[0016]);
based on the first absorption coefficient value of the plurality of absorption coefficient values, calculating a first quality metric value for the oximetry value for the first oximeter measurement (paragraphs [0012]-[0016]);
calculating a second quality metric value based on the first quality metric value and at least a second absorption coefficient value of the plurality of absorption coefficient values for at least a second oximeter measurement (paragraphs [0012]-[0016]) but does not explicitly teach 
detecting, by an accelerometer of the oximeter device, an angular movement of the oximeter device when the light is emitted and when the light is detected;
receiving at a plurality of detectors of the tissue oximeter device light reflected from the tissue in response to the emitted light;
adjusting the second quality metric value based on the angular movement of the oximeter device to generate an adjusted quality metric value proportional to an angle of the angular movement; and
displaying on a display of the oximeter device, the oximetry value and the adjusted quality metric value for the oximetry value.
However, Swedlow, teaches detecting, by an accelerometer of the oximeter device, a movement of the oximeter device (column 7, lines 1-7);
adjusting the quality metric value based on the detected movement of the oximeter device to generate an adjusted quality metric value (column 2, lines 54-60; column 7, lines 23- column 8, lines 13); and
displaying, by a processor on a display of the oximeter device, the oximetry value and the adjusted quality metric value for the oximetry value (column 2, lines 54-60; column 7, lines 23- column 8, lines 13). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bechtel, to use an accelerometer to correct for motion artifacts, as taught by Swedlow, because doing so eliminates unwanted noise and determines PPG signal reliability. 
Further, Yuen, teaches wherein the accelerometer specifically measures for angular movement (paragraphs [0434], [0471]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bechtel, in view of Swedlow, to account for angular momentum, as taught by Yuen, because doing so further establishes to identify unreliable signal and unwanted noise.
Regarding claim 19, Bechtel, in view of Swedlow and Yuen, teaches wherein calculating the second quality metric value is based on the first quality metric value, the second absorption coefficient value of the plurality of absorption coefficient values for the second oximeter measurement, and a third absorption coefficient value of the plurality of absorption coefficient values for a third oximeter measurement (paragraphs [0012]-[0016]; as taught by Bechtel).
Regarding claim 20, Bechtel, in view of Swedlow and Yuen, teaches wherein the second quality metric value is based on a time average of the first, second, and third absorption coefficient values for the first, second, and third oximeter measurements (paragraphs [0012]-[0016]).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792